DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JOYE (US 2017/0093222).
 	Regarding claim 1, JOYE discloses a wireless power receiving device (shown in Figs. 7 and 9) operable with a wireless power transmitting device (shown in Fig. 4) configured to transmit wireless power to the wireless power receiving device (¶ 0036-0038), comprising: 
 	wireless power receiving circuitry comprising a wireless charging coil (207 and/or 211; ¶ 0248 discloses utilizing power transfer inductors; 211 is a "wireless charging coil" in that 
  	control circuitry (701, 709, and/or 705, Fig. 7) comprising an impulse response measurement circuit configured to measure impulses (e.g., "a pulse of electrical energy; a brief current"; ¶ 0128, 0160: during ping phase), received using the wireless charging coil (211), from the wireless power transmitting device during operation of the wireless power receiving device in a wireless-power-transfer-halted mode (either of the standby phase or the ping phase as shown in Fig. 3 can be considered a "wireless-power-transfer-halted mode"; ¶ 0185-0189).
	Regarding claim 2, JOYE discloses an impedance adjustment circuit ('Cmod', 'Mod', Fig. 9) coupled to the wireless charging coil, wherein the control circuitry is configured to make a mode switching impedance change in the wireless power receiving circuitry using the impedance adjustment circuit, wherein the mode switching impedance change is configured to direct the wireless power transmitting device to switch between the wireless-power-transfer-halted mode and the active-power transfer mode (¶ 0141, 0145, 0156, 0177, 0189, 0195-0197: standby mode exit request and end power transfer packet).
 	Regarding claim 3, JOYE discloses the control circuitry is configured to make the mode switching impedance change during operation of the wireless power receiving device in the wireless-power- transfer-halted mode to direct the wireless power transmitting device to transmit the wireless power  (¶ 0141, 0145, 0156, 0177, 0189, 0195-0197: standby mode exit request).
Regarding claim 7, JOYE discloses the impedance adjustment circuit comprises a switch and capacitor coupled to the wireless power receiving circuitry ('Cmod', 'Mod', Fig. 9).
 	Regarding claim 12, JOYE discloses a wireless power system (as shown in Fig. 2) operable in an active power transfer mode (¶ 0161-0164; power is transmitted in "Power Transfer phase" as shown in Fig. 1) and a wireless-power-transfer-halted mode (standby phase; ¶ 0141, 0159-0161), comprising: 
 	a first electronic device comprising a first wireless charging coil (203/209), wherein the first electronic device is configured to: 
 	transmit wireless power signals using the first wireless charging coil during operation in the active- power-transfer mode (¶ 0161-0164; power is transmitted in "Power Transfer phase" as shown in Fig. 1); and 
 	monitor an impedance of the first wireless charging coil during operation in the wireless-power-transfer- halted mode (¶ 0176-0177, 0197); and 
 	a second electronic device comprising a second wireless charging coil (207/211; 211 is a wireless charging coil in that wireless power is received and an electric charge is applied to a load) and an impedance adjustment circuit coupled to the second wireless charging coil ('Cmod', 'Mod', Fig. 9), wherein the second electronic device is configured to: 
 	receive the transmitted wireless power signals using the second wireless charging coil during operation in the active-power-transfer mode (¶ 0161-0164; power is transmitted in "Power Transfer phase" as shown in Fig. 1); and 
 	generate a mode-switching impedance change in the impedance by adjusting the impedance adjustment circuit during operation in the wireless-power-transfer-halted mode ('Cmod', 'Mod', Fig. 9; ¶ 0141, 0156, 0177, 0189, 0195-0197).
Regarding claim 13, JOYE discloses the first electronic device comprises an inverter configured to supply alternating-current signals to the first wireless charging coil to transmit the wireless power during operation in the active-power-transfer mode (¶ 0152, 0187-0188, 0190).
 	Regarding claim 14, JOYE discloses the first electronic device comprises an in-band receiver configured to receive an in-band halt-wireless-power- transfer command from the second electronic device during operation in the active-power-transfer mode (¶ 0248-0249: using power transfer inductor implies "in-band receiver").
 	Regarding claim 15, JOYE discloses the first electronic device is configured to use the inverter and the first wireless charging coil to supply impulses to the second electronic device during the wireless-power-transfer-halted mode (¶ 0152, 0187-0188, 0190).
 	Regarding claim 16, JOYE discloses each of the impulses has a duration of less than 500 microseconds and wherein the second electronic device comprises impulse measurement circuitry configured to detect the impulses during the wireless-power- transfer-halted mode (¶ 0195).
 	Regarding claim 17, JOYE discloses the second electronic device has a wireless power receiving circuit that includes the second wireless charging coil and a capacitor coupled to the second wireless charging coil and wherein the impedance adjustment circuit is coupled to the wireless power receiving circuit ('Cmod', 'Mod', Fig. 9; ¶ 0141, 0156, 0177, 0189, 0195-0197).
 	Regarding claim 18, JOYE discloses the impedance adjustment circuit comprises a switch and a circuit component and wherein the second electronic device is configured to adjust the switch during operation in the wireless-power-transfer-halted mode to direct the first electronic device to resume transmission of the wireless power to the second electronic device ('Cmod', 'Mod', Fig. 9; ¶ 0141, 0156, 0177, 0189, 0195-0197).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOYE as applied to claims 1-3, 7, and 12-18 above, and further in view of FLORESCA (US 2018/0131411).
 	Regarding claim 4, JOYE discloses the wireless power receiving device as applied to claim 3 but fails to disclose an in-band communications transmitter configured to transmit .
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOYE as applied to claims 1-3, 7, and 12-18 above, and further in view of GOPALAN (US 2014/0080414).
 	Regarding claim 5, JOYE discloses the wireless power receiving device as applied to claim 3 but fails to disclose the impulse response measurement circuit has a comparator with a first input coupled to the wireless charging coil and a second input. GOPALAN discloses the impulse response measurement circuit has a comparator with a first input coupled to the wireless charging coil and a second input (¶ 0045, 0050, 0051). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the comparator in order to provide a specific means to measure the impulses of JOYE.
 	Regarding claim 6.
Claims 19 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JOYE as applied to claims 1-3, 7, and 12-18 above, and further in view of PALAY (US 2011/0298421).
	Regarding claim 19, JOYE discloses the wireless power system as applied to claim 12 but fails to disclose the first electronic device comprises a tablet computer. PALAY teaches the first electronic device comprises a tablet computer (abstract, ¶ 0003, 0005, 0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the tablet computer in order to provide a suitable application for the wireless power system.
 	Regarding claim 20, JOYE as modified by PALAY teaches the second electronic device comprises a wireless tablet computer stylus (PALAY, abstract, ¶ 0003, 0005, 0050).
Allowable Subject Matter
Claims 8, 9, and 11 are allowed. The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 8, JOYE discloses a wireless power transmitting device (shown in Fig. 4) configured to transmit wireless power to a wireless power receiving device (shown in Fig. 7) having a wireless power receiving circuit (comprising 207, 211, Fig. 2; and 'Cmod', and 'Mod', Fig. 9) with an adjustable impedance (¶ 0194-0195), comprising: wireless power transmitting circuitry comprising a coil (203/209), wherein the wireless power transmitting circuitry is configured to transmit the wireless power (¶ 0161-0164; power is transmitted in "Power Transfer phase" as shown in Fig. 1); measurement circuitry coupled to the coil that is configured to detect an impedance change on the coil due to a change of the adjustable impedance while transmission of the wireless power is halted (¶ 0176-0177, 0197); and control circuitry that is configured to resume transmission of the wireless power in 
Response to Arguments
Applicant's arguments filed 11/5/2020 with respect to the rejection of claims 1 and 12 have been fully considered but they are not persuasive. In response to arguments that JOYE does not disclose measuring an impulse at the power charging inductor 207, it is respectfully submitted that coil 211 may be considered a “wireless charging coil” within the broadest reasonable interpretation, as coil 211 wirelessly receives power and provides electrical charge to a load as shown in Figure 9 and disclosed in ¶ 0191. 
Applicant’s arguments, see pages 13-14, filed 11/5/2020, with respect to claim 8 have been fully considered and are persuasive. The rejection of claim 8 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        2/16/2021


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 16, 2021